Citation Nr: 1131597	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  07-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to initial ratings in excess of 10 percent for epilepsy, grand mal from January 13, 1953 to March 13, 2002, in excess of 20 percent from March 14, 2002 to February 24, 2007, and in excess of 60 percent from February 25, 2007.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from September 1947 to September 1951.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


Procedural history

In a July 1953 rating decision, the RO denied the Veteran's service-connection claim for epilepsy.  The Veteran did not appeal.

The Veteran filed a request to reopen this previously-denied claim in July 2003.  In the above-referenced April 2005 rating decision, the RO granted the Veteran's service-connection claim for epilepsy; a 10 percent disability rating was assigned effective January 13, 1953 on the basis that the RO made clear and unmistakable error (CUE) in its July 1953 rating decision.

The Veteran disagreed with this initial rating, and perfected an appeal as to this issue.  During the pendency of the appeal, the Veteran's disability rating was raised to 20 percent effective March 14, 2002, and to 60 percent effective February 25, 2007.  Although the RO has increased the assigned disability ratings, the Veteran has made clear his desire to proceed with his appeal.  See the January 20, 2010 Statement of Accredited Representative, page 3 [asserting that the Veteran is entitled to an increased evaluation above the assigned sixty percent, effective back to 1953]; see also AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

To the extent that the Veteran claims his increased 60 percent rating should be effective earlier than February 2007, the Board notes that such will be considered in the adjudication of the Veteran's initial increased rating claim.  Indeed, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).

In May 2010, the Veteran and his wife testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ) in San Antonio, Texas.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In July 2010, the Board remanded the Veteran's claim for additional evidentiary development.  Such was achieved, and the Appeals Management Center (AMC) readjudicated the Veteran's claim in a May 2011 supplemental statement of the case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.


Additional hearing request

The Board notes that in recent correspondence dated June 16, 2011, the Veteran's wife requested that she be allowed to testify at another hearing before the Board on behalf of the Veteran.  See the June 16, 2011 handwritten letter from the Veteran's wife.  In considering whether the Veteran's wife may be entitled to testify at another Board hearing, the Board finds that there is no compelling reason to provide her or the Veteran with a second hearing. 

As discussed above, both the Veteran and his wife were already provided an opportunity to set forth their contentions during the hearing before the undersigned VLJ in May 2010.  Notwithstanding the fact that the Veteran's wife has no standing in this case to even request a hearing before the Board [as the Veteran has not been found to be incompetent, nor has she been appointed his power of attorney], the Board emphasizes that 38 C.F.R. § 20.700(a) (2010) is expressly titled "Right to a hearing," and provides that "a hearing" will be granted when the appellant expresses a desire to appear in person.  The regulation implements the provisions of 38 U.S.C.A. § 7107(b), which provides that the Board "shall decide any appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b)  (2010) [emphasis added]. 

The Board further notes that this statute also refers, in other contexts, to the Board's duty to afford the Veteran a single hearing.  38 U.S.C.A. §§ 7107(d)(1)-(3).  There is nothing within the applicable statutes and regulations mandating the Board to provide a veteran [or his spouse] with multiple hearings for an issue on appeal. Rather, a review of the hearing regulations implies that a new hearing may be warranted only upon a showing of sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed."  See 38 C.F.R. § 20.717  (2010). 

Because the Veteran in this case was provided with an adequate hearing regarding the issues on appeal in May 2010, and there is nothing in the record to suggest that any portion of official transcript is missing or unavailable, the Board finds that neither he, nor his wife, is entitled to a second hearing.  Additionally, as noted above, the Veteran's wife has no standing in this case to request a second hearing before the Board for herself, or on the Veteran's behalf.  Notably, she has been free to submit lay testimony in writing on the Veteran's behalf at all times during the pendency of the appeal, and she has done so on multiple occasions.  She also provided with her own sworn testimony at the May 2010 hearing.  The Board wishes to make clear that it is aware of her frustrations, as expressed in her June 2011 letter, but must deny her request for a second hearing in this appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The lay and medical evidence of record support a finding that the Veteran's service-connected epilepsy manifested in two convulsive episodes and/or major seizures with loss of consciousness each year from the effective date of service connection, January 13, 1953, to February 24, 2007.

2.  The lay and medical evidence of record support a finding that the Veteran's service-connected epilepsy manifested in up to five major seizures with loss of consciousness in the past year from February 25, 2007 to December 1, 2010.

3.  The lay and medical evidence of record support a finding that the Veteran's service-connected epilepsy manifested in at least one major seizure with loss of consciousness each month from December 2, 2010 to the present day.

4.  The lay and medical evidence of record do not show that the Veteran's service-connected epilepsy is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 30 percent for service-connected epilepsy are met, effective January 13, 1953.  38 U.S.C.A. § 1155 (West 2002); Schedule for Rating Disabilities, 1945 Edition, Diagnostic Codes 8900 (1953) and 8910, effective October 1, 1961.

2.  A 40 percent disability rating for service-connected epilepsy is warranted, effective September 9, 1975.  38 U.S.C.A. § 1155 (West 2002); Schedule for Rating Disabilities, 1945 Edition, Diagnostic Codes 8900 (1953) and 8910, effective October 1, 1961; 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010), effective September 9, 1975.  

3.  An 80 percent disability rating for service-connected epilepsy is warranted, effective February 25, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010).  

4.  A 100 percent disability rating for service-connected epilepsy is warranted, effective December 2, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010).  

5.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

With respect to the Veteran's initial rating claim, the Board notes that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, because service connection for epilepsy has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for this disability are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letters mailed in January 2005 and July 2010.

Concerning VA's duty to assist, the Board notes that the Veteran's service treatment records, his post-service VA and private treatment records, and the lay statements of relatives and friends have been obtained.  Neither the Veteran nor his representative has identified any available outstanding evidence, to include medical records, that could be obtained to substantiate the claims on appeal.  Notably, at the May 2010 hearing, the undersigned held the record open 60 days so that the Veteran could obtain and submit additional medical evidence in the form of private treatment reports.  The 60 days have expired, and the Veteran has not submitted any additional private medical evidence.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  Indeed, the Veteran was afforded a QTC fee-based examination in July 2005, and a VA examination in December 2010 to assess the nature and severity of his service-connected epilepsy.  These examination reports reflect that each examiner reviewed the Veteran's prior medical history, recorded his current complaints, conducted an appropriate examination, and rendered diagnoses and assessments consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions as to the Veteran's epilepsy claim has been met.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  As noted above, the Veteran and his spouse testified at a personal hearing before the undersigned in May 2010.  

Accordingly, the Board will address the claim on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4.

The Veteran had been evaluated under the rating code for grand mal epilepsy under Diagnostic Code 8910.  The Board has considered whether any other diagnostic code may be used to rate the Veteran's disability.  In this regard, the Board observes that, in addition to Diagnostic Code 8910 [epilepsy, grand mal], epileptic disorders may be rated under Diagnostic Code 8911 [epilepsy, petit mal], Diagnostic Code 8912 [epilepsy, Jacksonian and focal motor or sensory], Diagnostic Code 8913 [epilepsy, diencephalic], and Diagnostic Code 8914 [epilepsy, psychomotor].  38 C.F.R. § 4.124a, Diagnostic Codes 8911, 8912, 8913, 8914 (2010).  Pertinently however, each of these codes is controlled by the General Rating Formula for Major and Minor Epileptic Seizures, which has already been used to assess the severity of the Veteran's service-connected disability.  Thus, a change in diagnostic code from 8910 to any of these other codes would not avail the Veteran.  

The Board additionally notes that the evidence of record does not reflect, nor does the Veteran or his representative contend, that his service-connected epilepsy is manifested by any other neurological impairment beyond that contemplated in the General Rating Formula for Major and Minor Epileptic Seizures.  Indeed, the Veteran and his wife specifically denied "preciding [sic] new neurosymptoms" at a March 8, 2007 VA Neuro Seizure Follow-Up, and more recent VA treatment reports demonstrate normal evaluations of the Veteran's cranial nerves.  See, e.g., the Veteran's July 8, 2010 VA Neuro Seizure Follow-Up Note [noting intact extraocular movements without nystagmus, round and reactive pupils, intact sensation and motor skills, normal gag reflex, and equal and strong shoulder shrugs].  Significantly, the Veteran's sensorineural hearing loss disability and his mental health disability [diagnosed as posttraumatic stress disorder] have already been separately service connected.  The Board accordingly finds that higher or separate ratings under a diagnostic code other than 8910 are not warranted.          See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The Veteran has been assigned a 10 percent rating under Diagnostic Code 8910, effective January 13, 1953, which is the date the Veteran filed his original claim of entitlement to service connection for epilepsy.  As noted above, this 10 percent rating was awarded by the RO in April 2005 on the basis that the RO made clear and unmistakable error (CUE) in its July 1953 rating decision.  The Veteran disagreed with this initial rating, and perfected an appeal as to that issue.  During the course of the appeal, the RO has awarded staged ratings, increasing the Veteran's 10 percent rating to 20 percent, effective March 14, 2002, and his 20 percent rating to 60 percent, effective February 25, 2007.  In essence, the Veteran contends that he is entitled to higher ratings at all stages, to include a 60 percent rating dating back to July 1953.  

Since the date of the Veteran's original service-connection claim in 1953, the applicable rating criteria for grand mal seizures were amended twice, effective October 1, 1961 and September 9, 1975.  Critically, where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected epilepsy disability under the former and the current schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.       See 38 C.F.R. § 3.114 (2010); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

At the time the Veteran filed his service-connection claim in January 1953, grand mal epilepsy was rated under The Schedule for Rating Disabilities, 1945 Edition, under Diagnostic Code 8900 [Epilepsy, grand mal, without psychosis, with verified convulsive episodes, with loss of consciousness diurnal].  The rating criteria for grand mal epilepsy were as follows:

100%  Epilepsy with convulsions more frequent than once a month or with 
      marked mental deterioration;
      
      80%    Severe epilepsy; averaging at least one convulsive episode per month 
      over last year;

60%    Moderately severe epilepsy; averaging at least 1 convulsive episode 
      in 3 months, over last year;

	30%	Moderate epilepsy; at least 1 convulsive episode in last 6 months or 2 
      in the past year;
	
      10%	Mild epilepsy; at least 1 convulsive episode in last 2 years;

	0%	No convulsive episode in last 2 years.

Note (5) of this code stipulates that "[w]hen continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent."

See the Schedule for Rating Disabilities, 1945 Edition, Diagnostic Code 8900 (1953).

The rating criteria for epilepsy changed in substance, effective October 1, 1961.  At that time, the diagnostic code for grand mal epilepsy changed from Diagnostic Code 8100 to its current Code 8910.  The revised criteria directed adjudicators to rate grand mal epilepsy under the General Rating Formula for Major Seizures, which provided for the following at the time:

100%  Major seizures more frequent than once a month;
      
      80%    Averaging at least one major seizure per month over the last year;

      60%    Averaging at least 1 major seizure in 3 months over the last year; or 
      more than 10 minor seizures weekly;

	30%	At least 1 major seizure in the last 6 months or 2 in the last year; or 5 
      to 10 minor seizures weekly;
      
10%	At least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months. 

As above, Note (1) of the General Rating Formula instructs that a minimum 10 percent rating is assigned when medication is shown necessary for the control of epilepsy.  

Additionally, Notes (1) and (2), under Diagnostic Code 8911 [epilepsy, petit mal] (1961) specify that a "major seizure" is characterized by a generalized tonic-clonic convulsion with unconsciousness.  A "minor seizure" consists of brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (a kinetic type).  

See the Schedule for Rating Disabilities, 1945 Edition, General Rating Formula for Major and Minor Seizures, Diagnostic Codes 8910 and 8911 (1961). 

Notably, in May 1964, Diagnostic Code 8910 and the General Rating Formula were codified under 38 C.F.R. § 4.124a.  However, no substantive change in diagnostic criteria occurred at that time.
Diagnostic Code 8910 and the General Rating Formula as they exist in their current forms were implemented with an effective date of September 9, 1975.  The definition of "major" and "minor" seizures remained the same, as did the instruction to assign a minimum 10 percent rating if continuous medication is necessary to control the epilepsy.  However, the General Rating Formula for Major and Minor Epileptic Seizures changed as follows:

      100%  Averaging at least one major seizure per month over the last year;

      80%    Averaging at least 1 major seizure in 3 months over the last year; or 
      more than 10 minor seizures weekly;

60%    Averaging at least 1 major seizure in 4 months over the last year; or 9 
      to 10 minor seizures per week;

	40%	At least 1 major seizure in the last 6 months or 2 in the last year; or 
      averaging at least 5 to 8 minor seizures weekly;
      
20%	At least 1 major seizure in the last 2 years; or at least 2 minor seizures in the last 6 months. 

10% 	A confirmed diagnosis of epilepsy with a history of seizures.

See 38 C.F.R. § 4.124a, General Rating Formula for Major and Minor Epileptic Seizures, Diagnostic Codes 8910 and 8911 (2010), effective September 9, 1975.  

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The above-referenced April 2005 rating decision granted the Veteran's claim of entitlement to service connection for epilepsy, with an evaluation of 10 percent disabling effective January 13, 1953, based upon the Veteran's long history of seizures requiring continuous medication.  

The Board initially notes that it is undisputed that the Veteran has required medication to control his epilepsy from 1953 to the present day.  As such, at the very least, a minimum 10 percent rating is warranted under all versions of epilepsy rating criteria, dating from January 1953 to 2011.  In evaluating whether higher ratings are warranted at any time during this time period [to include ratings in excess of the currently-assigned 20 percent and 60 percent, effective in March 2002 and February 2007 respectively], the Board will focus on the frequency and severity of the Veteran's epileptic seizures as they progressed, as well as on the changing regulatory criteria described above.  The Board will also analyze the propriety of the Veteran's current rating.

Concerning the Veteran's initial rating of 10 percent, effective January 13, 1953, only the rating criteria in effect on that date may be used to assess the severity of the Veteran's epilepsy.  Although the former criteria may be applied prospectively [if found to be more favorable to the Veteran], later versions of Diagnostic Code 8910 cannot be applied retrospectively.  See 38 C.F.R. § 3.114 (2010).  That stated, to warrant the assignment of the next higher rating, 30 percent, under the rating  criteria for grand mal epilepsy at the time of the Veteran's original claim, moderate epilepsy must be shown, with at least 1 convulsive episode in the last 6 months or 2 in the past year.  See the Schedule for Rating Disabilities, 1945 Edition, Diagnostic Code 8900 (1953).  These criteria are disjunctive-that is, if either of the two requirements is satisfied, the assignment of a 30 percent rating is warranted.        See Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned]; compare Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met].

The Veteran testified at the May 2010 hearing that during the 1950s, he endured at least one major seizure [with convulsions and unconsciousness] within a six month period, and three to four mini-seizures a week.  He also testified that the frequency of his seizures has been consistent for many years following his initial onset.        See the May 2010 hearing transcript, pages 3 and 7.  The Veteran's testimony is supported by the lay statements of the Veteran's spouse of approximately 60 years.  The Veteran's representative has clearly laid out the Veteran's assertions in a July 2011 Post-Remand Brief [noting that the Veteran has consistently reported that during and after his active service, he suffered from 2 major seizures a year and 3 to 5 minor seizures a week].  

The early objective medical evidence of record demonstrates that the Veteran started having convulsive episodes during his active duty service after a parachuting accident.  His first seizure occurred in March 1950, resulting in shaking all over, and loss of consciousness.  The Veteran was hospitalized for three months and was diagnosed with epilepsy with grand mal seizures in service.  See the Veteran's March 24, 1950 Radiologic Record.  In 1952, the Veteran reported to doctors that he had another generalized attack within one year of his first, in February 1951.   See the Veteran's November 25, 1952 treatment report from Dr. R.E. H.D.  His third major seizure of record occurred on November 14, 1952, which involved an inability to speak and unconsciousness, and a generalized convulsive seizure.       See id.

Crucially, the Veteran filed his original service-connection claim less than two months after his November 1952 convulsive seizure-at a time well within the window specified in the former criteria that allows for the assignment of a 30 percent rating when epilepsy is marked by one convulsive episode within the last six months.  Although the records do not document two convulsive episodes within the year prior to the Veteran's date of claim, the Board finds it significant that the Veteran did in fact suffer two such episodes within one single year just prior to his separation from service [in March 1950 and February 1951].  

The Veteran and his spouse are competent to assert that the Veteran endured two major seizures a year [involving generalized episodes of shaking and unconsciousness] in service, and at the time he filed his claim for service connection in 1953.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds such assertions to be credible, as the medical evidence discussed immediately above clearly documents two generalized episodes within one year just before separation from service, and another within two months of filing his service-connection claim.  

As such, the Board believes that the overall disability picture of the Veteran's epilepsy at the time he filed his claim in January 1953 more nearly approximated the criteria required for a 30 percent evaluation, rather than a 10 percent evaluation, under the former criteria.  See 38 C.F.R. § 4.7 (2010) [if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned].

In so far as the Veteran and his wife argue that a 60 percent initial rating should be assigned effective in January 1953, the Board notes that under the former criteria, to warrant a 60 percent rating, epilepsy must manifest in at least one convulsive episode every three months over the past year.  The medical evidence of record at the time in no way suggests that the Veteran was experiencing convulsive episodes with unconsciousness as frequent as every three months [or four times each year], and the Veteran and his wife have not so contended.  Thus, an initial disability rating of 30 percent and no higher is assigned as of the effective date of service connection, January 13, 1953.

As noted above, the criteria for rating epilepsy were updated effective October 1, 1961.  To warrant the assignment of a disability rating greater than 30 percent under the 1961 revised criteria, the Veteran must experience on the average at least one major seizure in 3 months over the last year; or more than 10 minor seizures weekly.  See the General Rating Formula for Major and Minor Seizures (1961).  As above, the medical evidence of record at and around the time of the effective date of these revised regulations does not reflect that the Veteran endured major seizures as frequently as once every three months, or more than 10 minor seizures weekly.  Again, the Veteran himself has asserted that he consistently experienced only two major seizures a year, and 3 to 5 minor seizures each week for years after service.  

Crucially, the record includes a May 1964 treatment report from Dr. L.J.R. summarizing the Veteran's documented seizures from 1950 through 1964.  In addition to the seizures described above, occurring in the early 1950s, Dr. L.J.R. reported that the Veteran had a series of three to four seizures in one day in 1955, resulting in a generalized convulsion, and "similar attacks lasting one day" each year thereafter, occurring in either December or January of 1956, 1957, 1958, 1959, 1960, 1961 and 1962.  The Veteran additionally suffered a two-day series of seizures in June 1963.  Finally, within the year prior to the date of this report, Dr. L.J.R. noted 5 more focal seizures, without a subsequent generalized convulsion.  See Dr. L.J.R.'s May 27, 1964 seizure history report.  This report confirms the Veteran's own assertions that he experienced upwards of two major seizures each year following service and for years thereafter.  Such frequency is appropriately compensated at the above-described 30 percent level under either the 1953 ratings criteria, or the revised 1961 ratings criteria.

Pertinently, the assignment of a disability rating greater than 30 percent is not warranted until September 9, 1975, the effective date of the most recent revision of the epilepsy diagnostic criteria.  Significantly, up to the point of this September 1975 revision, the ratings criteria [under both former versions from 1953 and 1961] designated only a 30 percent disability rating for epilepsy manifesting in two major seizures each year, or five to ten minor seizures each week.  Effective September 9, 1975 however, the ratings criteria designated a 40 percent rating for in essence, the same symptomatology [2 seizures in the last year, or averaging at least 5 to 8 minor seizures weekly].  Based on this favorable change in the pertinent rating criteria, the Veteran is entitled to an increase from 30 to 40 percent for his epilepsy disability, effective September 9, 1975, under the current rating criteria for epilepsy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8910 (2010), effective September 9, 1975.  

The Board notes that although the record does not include any medical evidence dated from the late 1960s to approximately 2000.  Nevertheless, the Board finds credible the Veteran's assertions that he received continuous treatment and medication for his seizure disorder during that time period, and that he consistently experienced upwards of two major seizures a year and three to five minor seizures each week.  

The Veteran's recent treatment records dated from 2000 through 2005 demonstrate similar, if not improved frequency and severity of seizures.  Notably, a treatment report dated March 13, 2003 indicated that the Veteran's last generalized tonic-clonic seizure took place in 2000, and that he had been having one small seizure a week for the past three months.  See the Veteran's March 13, 2003 VA Neurology Note.  Subsequently however, a QTC examiner pertinently determined in July 2005 that the Veteran still averaged two attacks each year.  See the July 2005 QTC examiner's report, page 1.  

It does not appear from the record that the Veteran experienced major seizures more frequently than twice a year, or minor seizures more frequently than eight times a week until February 25, 2007, at which point a VA physician reported that the Veteran had been experiencing three to five grand mal seizures each year.  See the Veteran's February 25, 2007 VA Addendum Report.  Significantly, epilepsy manifested by upwards of five major seizures in the past year [or on the average more often than once every three months] warrants the assignment of an 80 percent disability rating under current Diagnostic Code 8910 and the General Rating Formula.  

Notably, in March 2007, the Veteran complained to a VA physician of more frequent generalizations.  See the Veteran's March 8, 2007 VA Neuro Seizure Follow-Up Note.  Upon VA examination in December 2010, it was noted for the first time that the Veteran now experiences complex epileptic seizures characterized by automatic states and/or generalized convulsions with unconsciousness at least once per month during the past 12 months.  See the December 2, 2010 VA examiner's report, page 1.  Crucially, seizures of such frequency and severity warrant the assignment of a 100 percent rating under all former and current versions of the epilepsy diagnostic codes.  

Thus, after reviewing and considering the lay and medical evidence of record, the Board finds that the Veteran's service-connected epilepsy manifested in symptoms warranting an initial rating of 30 percent, effective from January 13, 1953, under former Diagnostic Code 8900.  Staged ratings are also appropriate in this case based in part on the changes in law discussed above, as well as on the recent increases in severity of the Veteran's disability.  Indeed, a 40 percent rating is assigned, effective September 9, 1975, based on the favorable change in rating criteria from the former to the current version of Diagnostic code 8910.  An 80 percent rating is assigned, effective February 25, 2007 based on an increased frequency of major seizures from two to five in the prior year.  A 100 percent rating is assigned from December 2, 2010 and for all times thereafter based on evidence demonstrating that the Veteran experiences major seizures at least once per month.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.  

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected epilepsy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the former and current rating schedules for epileptic disorders shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include the increased frequency and severity of major and minor seizures throughout the period under review.  As noted above, the Board is now awarding a 100 percent disability rating for the Veteran's epilepsy disorder.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of the Veteran's service-connected epilepsy disorder for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Notably, analysis as to whether a TDIU claim was reasonably raised by the record is not necessary in this case, as entitlement to a TDIU award has already been granted by the RO, effective May 8, 2007.  See the RO's April 2008 rating decision.  The Veteran has not expressed disagreement with the effective date assigned for the grant of TDIU benefits.  Accordingly, the matter of entitlement to an earlier effective date for the grant of TDIU benefits is not currently before the Board.


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for service-connected epilepsy, grand mal, is granted effective January 13, 1953, subject to controlling regulations applicable to the payment of monetary benefits.

A 40 percent rating for service-connected epilepsy, grand mal, is granted, effective September 9, 1975, subject to controlling regulations applicable to the payment of monetary benefits.

An 80 percent rating for service-connected epilepsy, grand mal, is granted, effective February 25, 2007, subject to controlling regulations applicable to the payment of monetary benefits.

A 100 percent rating for service-connected epilepsy, grand mal, is granted, effective December 2, 2010, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


